Citation Nr: 0300741	
Decision Date: 01/14/03    Archive Date: 01/28/03

DOCKET NO.  02-04 235	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
the Republic of the Philippines


THE ISSUE

Entitlement to accrued benefits.  


ATTORNEY FOR THE BOARD

Richard E. Coppola, Counsel


INTRODUCTION

The veteran had recognized service from December 1941 to 
September 1942.  He had regular Philippine Army service 
from February 1945 to June 1946.  The appellant is the 
veteran's surviving spouse.  

This matter is before the Board of Veterans' Appeals 
(Board) on appeal from a February 2001 rating 
determination by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Manila, the Republic of the 
Philippines.  


FINDINGS OF FACT

1.  The veteran died on April [redacted], 1996.  

2.  The appellant's Application for Dependency and 
Indemnity Compensation, Death Pension, and Accrued 
Benefits by a Surviving Spouse or Child, VA Form 21-534, 
was received in October 2000, which is over four years 
after the veteran's death.  


CONCLUSION OF LAW

The requirements for entitlement to accrued benefits have 
not been met.  38 U.S.C.A. § 5121 (West 1991 & Supp. 
2002); 38 C.F.R. § 3.1000 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

In February 1992 the veteran filed a claim for service 
connection for multiple disabilities based on his prisoner 
of war status.  Subsequently, the veteran withdrew his 
claim.  The RO acknowledged his request to withdraw his 
claim in a letter dated in June 1992.  

In August 1992 the veteran requested that he be 
rescheduled for a VA compensation examination.  This was 
performed in September 1992.  The RO also obtained prior 
medical treatment records.  

The veteran sent a letter to the RO in April 1993 again 
requesting service connection for disabilities incurred as 
a prisoner of war.  

VA compensation examinations were scheduled for May 1993, 
but these were canceled because the veteran moved from 
Arizona to California.  

In January 1995 the veteran sent a letter to the RO, in 
which he stated he was permanently relocating to the 
Philippines.  

In July 1996 the RO received a letter from the appellant 
stating that the veteran had died in April 1996.  Included 
was a copy of a certificate of death showing the veteran 
died on April [redacted], 1996.  

In August 1996 the RO notified the appellant that if she 
desired to file a claim for VA benefits, including VA 
compensation benefits, she should complete and return the 
enclosed application forms.  This included an Application 
for Dependency and Indemnity Compensation, Death Pension, 
and Accrued Benefits by a Surviving Spouse or Child, VA 
Form 21-534.  

In October 2000 the appellant filed the Application for 
Burial Benefits, VA Form 21-530, and the Application for 
Dependency and Indemnity Compensation, Death Pension, and 
Accrued Benefits by a Surviving Spouse or Child, VA Form 
21-534.  These applications were received at the RO on 
October 5, 2000.  

In her notice of disagreement the appellant acknowledged 
that she did not file her application for accrued benefits 
within one year of the veteran's death.  

Criteria

The law and regulations governing claims for accrued 
benefits state that, upon the death of a veteran, his 
lawful surviving spouse may be paid periodic monetary 
benefits to which he or she was entitled at the time of 
death, and which were due and unpaid for a period not to 
exceed two years, based on existing rating decisions or 
other evidence that was on file when the veteran died.  38 
U.S.C.A. § 5121 (West 1991); 38 C.F.R. § 3.1000 (2002).  

A consequence of the derivative nature of a surviving 
spouse's claim for entitlement to a veteran's accrued 
benefits is that, without the veteran having a claim 
pending at time of death, the surviving spouse has no 
claim upon which to derive his or her own application.  
Jones v. West, 136 F.3d 1296, 1300 (Fed. Cir. 1996).

An application for accrued benefits must be filed within 1 
year after the date of death.  A claim for death pension, 
compensation, or dependency and indemnity compensation, by 
a surviving spouse is deemed to include a claim for any 
accrued benefits.  38 C.F.R. § 3.1000(c) (2002); see 38 
C.F.R. § 3.152(b).  However, applicable law and VA 
regulations further stipulate that for claims filed for 
death benefits, a specific claim in the form prescribed by 
the Secretary must be filed in order for death benefits to 
be paid to any individual under the laws administered by 
VA.  38 U.S.C.A. § 5101(a) (West 1991); 38 C.F.R. § 
3.152(a) (2002).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is 
in relative equipoise, with the appellant prevailing in 
either event, or whether a preponderance of the evidence 
is against a claim, in which case, the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).




Analysis

Preliminary Matter: Duty to Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  Among other things, this 
law eliminates the concept of a well-grounded claim, and 
supercedes the decision of CAVC in Morton v. West, 12 Vet. 
App. 477 (1999), withdrawn sub nom. Morton v. Gober, 
14 Vet. App. 174 (2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that 
is not well grounded.  

The VCAA provides that, upon receipt of a complete or 
substantially complete application, the Secretary shall 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, 
not previously provided to the Secretary that is necessary 
to substantiate the claim.  38 U.S.C.A. § 5103 (West Supp. 
2002)).  

The Act also requires the Secretary to make reasonable 
efforts to assist the claimant in obtaining evidence 
necessary to substantiate a claim for benefits, unless no 
reasonable possibility exists that such assistance would 
aid in substantiating the claim.  38 U.S.C.A § 5103A (West 
Supp. 2002)).  

However, nothing in section 5103A precludes VA from 
providing such assistance as the Secretary considers 
appropriate.  38 U.S.C.A. § 5103(g) (West Supp. 2002).  
Accordingly, the Secretary determined that some limited 
assistance was warranted to claimants attempting to reopen 
claims.  In particular, the Secretary determined that VA 
should request any existing records from Federal agencies 
or non-Federal agency sources, if reasonably identified by 
the claimant, in order to assist the claimant in reopening 
his or her claim.  66 Fed. Reg. 45,628.  

In addition, VA has published regulations to implement 
many of the provisions of the VCAA.  See 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2002)).  These 
new regulations, which in pertinent part are effective as 
of the date of enactment of the VCAA, interpret and 
implement the mandates of the statute, "and do not provide 
any rights other than those provided by the VCAA."  
66 Fed. Reg. 45,629.  

The United States Court of Appeals for the Federal Circuit 
(CAFC) recently held that only section 4 of the VCAA 
(which eliminated the well-grounded claim requirement) is 
retroactively applicable to decisions of the Board entered 
before the enactment date of the VCAA, and that section 
3(a) of the VCAA (covering duty-to-notify and duty-to-
assist provisions) is not retroactively applicable to pre-
VCAA decisions of the Board.  However, although the CAFC 
appears to have reasoned that the VCAA may not 
retroactively apply to claims or appeals pending on the 
date of its enactment, it stated that it was not deciding 
that question at this time.  See Bernklau v. Principi, 291 
F.3d 795 (2002); Dyment v. Principi, 287 F.3d 1377 (2002); 
see also Holliday v. Principi, 14 Vet. App. 280 (2001); 
see also Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

In this regard, the Board notes that VAOPGCPREC 11-00 
appears to hold that the VCAA is retroactively applicable 
to claims pending on the date of its enactment.  Further, 
the regulations issued to implement the VCAA are expressly 
applicable to "any claim for benefits received by VA on or 
after November 9, 2000, the VCAA's enactment date, as well 
as to any claim filed before that date but not decided by 
VA as of that date."  66 Fed. Reg. 45,629 (Aug. 29, 2001).  

Precedent opinions of the chief legal officer of the 
Department, and regulations of the Department, are binding 
on the Board.  38 U.S.C.A. § 7104(c) (West 1991).  
Therefore, for purposes of the present case, the Board 
will assume that the VCAA is applicable to claims or 
appeals pending before the RO or the Board on the date of 
its enactment.

In the case at hand, the Board notes that the RO did not 
notify the appellant of the passage of the VCAA.  The RO 
also did not consider the appellant's claim under the 
VCAA.  

However, the VCAA recognizes certain circumstances where 
VA will refrain from or discontinue providing assistance.  
VA will refrain from providing assistance in obtaining 
evidence for a claim if the substantially complete 
application for benefits indicates that there is no 
reasonable possibility that any assistance VA would 
provide to the claimant would substantiate the claim.  VA 
will discontinue providing assistance in obtaining 
evidence for a claim if the evidence obtained indicates 
that there is no reasonable possibility that further 
assistance would substantiate the claim.  Circumstances in 
which VA will refrain from or discontinue providing 
assistance in obtaining evidence include, but are not 
limited to the claimant's ineligibility for the benefit 
sought because of lack of qualifying service, lack of 
veteran status, or other lack of legal eligibility.  66 
Fed. Reg. 45,620, 45,631 (Aug. 29, 2001) (now codified as 
amended at 38 C.F.R § 3.159(d)).  

As the evidence in this case shows, the appellant is not 
entitled to accrued benefits as a matter of law.  
Consequently, there is no need for further assistance 
under the VCAA.  



Accrued Benefits

Although it is not entirely clear from the record, the 
evidence may be construed as showing the veteran had a 
pending claim for service connection for multiple prisoner 
of war-related disabilities at the time of his death.  

Although he withdrew his February 1992 claim for service 
connection, the veteran requested that he be rescheduled 
for a VA compensation examination in August 1992.  In 
April 1993 the veteran sent a letter to the RO requesting 
service connection for disabilities incurred as a prisoner 
of war.  

Again, the evidence is not clear whether he later withdrew 
his claim.  His VA compensation examinations scheduled for 
May 1993 were canceled because he moved from Arizona to 
California.  Later, in January 1995 the veteran sent a 
letter to the RO, in which he stated he was permanently 
relocating to the Philippines.  

For the purposes of considering the evidence most 
favorably for the appellant, the Board will find that the 
veteran had a claim for service connection pending at the 
time of his death.  

The evidence shows the veteran died on April [redacted], 1996.  

Therefore, the question in this case is whether the 
appellant filed a claim for accrued benefits within one 
year from the date of the veteran's death.  38 C.F.R. 
§ 3.1000(c); see 38 C.F.R. § 3.152(b).  

In this case the RO notified the appellant in August 1996 
that if she desired to file a claim for VA benefits, 
including VA compensation benefits, she should complete 
and return the enclosed application forms.  This included 
an Application for Dependency and Indemnity Compensation, 
Death Pension, and Accrued Benefits by a Surviving Spouse 
or Child, VA Form 21-534.  Here, the appellant did not 
file her application for accrued benefits within one year.  
In fact, in her notice of disagreement she acknowledged 
that she did not file her application for accrued benefits 
within one year of the veteran's death.  

The evidence shows the appellant filed her Application for 
Dependency and Indemnity Compensation, Death Pension, and 
Accrued Benefits by a Surviving Spouse or Child, VA Form 
21-534, in October 2000.  This application was received at 
the RO on October 5, 2000.  This is over four years after 
the veteran's death.  

Since the appellant did not file her appellant application 
for accrued benefits within 1 year after the date of 
death, she is not legally entitled to this benefit.  38 
C.F.R. § 3.1000(c) (2002); see 38 C.F.R. § 3.152(b).

Since the law pertaining to eligibility for accrued 
benefits is dispositive of this issue, the appellant's 
claim must be denied because of the absence of legal merit 
or entitlement under the law.  Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994).  


ORDER

Entitlement to accrued benefits is denied.



		
	V. L. Jordan
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

